UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1295



MICHAEL HRON, Captain,

                                             Plaintiff - Appellant,

          versus


PROGRESS ENERGY SERVICE COMPANY, LLC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-03-77-5-BR)


Submitted:   July 15, 2003                 Decided:   August 6, 2003


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter J. Sarda, WALLACE, CREECH & SARDA, L.L.P., Raleigh, North
Carolina, for Appellant. Kerry A. Shad, Rosemary G. Kenyon, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, L.L.P., Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Hron seeks to appeal the district court’s order

denying his motion for a temporary restraining order* in his

employment action alleging violations of the Uniform Services

Employment and Re-Employment Rights Act under 38 U.S.C. §§ 4301-

4333. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                  The order Hron

seeks    to   appeal   is   neither   a       final   order   nor   an   appealable

interlocutory or collateral order.                Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                          DISMISSED




     *
       Hron filed a pleading captioned “Motion For Temporary
Restraining Order[,] Motion For Preliminary Injunction,” on
January 30, 2003. However, the district court ruled only on his
motion for a temporary restraining order. As we understand the
record, Hron has not pressed the district court for resolution of
his motion for a preliminary injunction.


                                          2